Citation Nr: 0623189	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cervical spinal 
stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board.  See 
38 U.S.C.A. § 7107(a) (West 2002 and Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2005).


FINDING OF FACT

The veteran does not have cervical spinal stenosis that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  


CONCLUSION OF LAW

The veteran does not have cervical spinal stenosis that is 
the result of disease or injury incurred in or aggravated by 
active military service; cervical spine stenosis is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record in this case reflects that the veteran served in 
Europe during World War II.  His service personnel records 
indicate that he was awarded several decorations, including 
the Purple Heart Medal for wounds received during combat in 
Luxembourg in February 1945.  As a result of having sustained 
wounds in service, the veteran was awarded service connection 
for residuals of a gun shot wound to the neck and scars and 
anesthesia of the lower radicular group as a result of a 
shell fragment wound.

Service medical records reveal that the veteran was examined 
following his shell fragment wound in February 1945.  X-rays 
of the skull and upper cervical spine revealed a fracture of 
the superior edge of the spinous process of the second 
cervical vertebra with very little displacement.  No evidence 
of a skull fracture was observed.  

The veteran submitted a claim for entitlement to service 
connection for cervical spine stenosis in May 2003.

Associated with the claims file are outpatient treatment 
reports dated from June 1999 to November 2005.  The records 
indicate that the veteran has a history of cervical spine 
stenosis.  

Private records from F. Franco, M.D., dated from January 2002 
to July 2002 reveal that the veteran was seen for symptoms of 
vascular intermittent claudication.  

Associated with the claims file is a magnetic resonance 
imaging (MRI) of the cervical spine from M. Ellis, M.D., 
obtained in January 2003.  The report revealed motion 
artifact and multiple levels of severe spinal stenosis 
secondary to bulging discs.  Dr. Ellis noted that there was 
probably cord compression at C4-5 and C6-7.

Associated with the claims file are an examination dated in 
January 2003 and a letter from D. Chang, M.D., Ph.D., dated 
in February 2003.  Dr. Chang said that a MRI of the veteran's 
cervical spine revealed severe cervical spondylosis with 
significant disk herniation, and osteophyte formation from C3 
to C7, as well as a moderate degree of spinal cord 
compression.  Dr. Chang recommended a four-level cervical 
discectomy and fusion because he felt the veteran was at risk 
for paralysis if he were to hyperflex or hyperextend his 
neck.  

Associated with the claims file is a neurological evaluation 
performed by T. McDonald, M.D., dated in February 2003.  
Physical examination of the neck revealed an old posterior 
scar from World War II.  Dr. McDonald provided a diagnosis of 
cervical spondylosis. 

The veteran was afforded a VA examination in June 2003.  
Physical examination revealed limited mobility of the 
cervical spine with most limitation on left lateroflexion.  
Motor examination revealed diffuse give-way weakness on 
double simultaneous testing with more normal strength on the 
right with individual muscle testing.  The examiner diagnosed 
the veteran with left hemiparesis and hemiataxia probably 
primarily sensory in origin, likely related to cervical 
stenosis and myelopathy.  He noted that the degenerative 
changes in the neck were unlikely related to the superficial 
shrapnel injury in the remote past.  A July 2003 addendum 
included the results of a computed tomography (CT) scan and a 
MRI.  The CT scan of the neck showed no evidence of any 
shrapnel.  Evidence of extensive degenerative changes and 
foraminal and cervical stenosis were seen.  The MRI of the 
brain showed fairly extensive atrophy and periventricular 
white matter ischemic changes.  The examiner opined that the 
bulk of the veteran's physical findings were related to long 
tract involvement, predominantly his cervical spine disease 
which is degenerative in origin but also contributed to by 
cerebral ischemic changes.  He concluded that these were 
unrelated to the veteran's shrapnel injury.  

The veteran testified at a hearing at the RO before a 
Decision Review Officer (DRO) in September 2004.  He 
testified that he began having trouble with his neck in 2003.  
He said that he sought two opinions for his neck problems.  
He testified that Dr. Chang told him he needed surgery and 
Dr. McDonald said he did not need surgery.  The veteran said 
that the Dr. McDonald said that the bulging disk in his neck 
was related to his shrapnel injury.  He testified that he did 
not have surgery on his neck.  The veteran said he would try 
to get a statement from his doctor saying that his current 
neck disability was related to his shrapnel injury.  

The veteran testified at a Travel Board hearing in May 2006.  
The veteran testified that his neck problems began since he 
had a bulging disk in 2003.  He said that he has limitation 
of motion in his neck.  The veteran testified that his 
primary physician Dr. Sanford never mentioned any connection 
between his service-connected shrapnel wound and his cervical 
spinal disability.  The veteran testified that he was wounded 
on the left side and then developed paralysis problems on his 
right side.  He said that Dr. McDonald said that the wound on 
the left side weakened his right side.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The veteran has provided no competent evidence to support his 
contention that he suffers from cervical spinal stenosis as a 
result of his service-connected disability.  

The treatment records associated with the claims file 
document that the veteran suffers from what has been 
variously described as cervical spinal stenosis and cervical 
spondylosis.  None of the veteran's private physician's, nor 
any of his treating physicians at VA, have provided an 
opinion linking the veteran's current cervical spinal 
stenosis to his service-connected shell fragment wound and 
scars of the neck.  

Private records reveal that the veteran was examined for his 
cervical spinal stenosis.  However, the only opinion of 
record is that of the June 2003 VA examiner.  The VA examiner 
diagnosed the veteran with left hemiparesis and hemiataxia 
probably primarily sensory in origin, likely related to 
cervical stenosis and myelopathy.  He noted that the 
degenerative changes in the veteran's neck were unlikely 
related to the superficial shrapnel injury in the remote 
past.  A July 2003 addendum was added to the record and 
included the results of an MRI and CT scan.  The examiner 
noted evidence of extensive degenerative changes and 
foraminal and cervical stenosis.  The MRI of the brain showed 
fairly extensive atrophy and periventricular white matter 
ischemic changes.  The examiner opined that the bulk of the 
veteran's physical findings were related to long tract 
involvement, predominantly his cervical spine disease which 
was noted to be degenerative in origin but also contributed 
to by cerebral ischemic changes.  The examiner concluded that 
these were unrelated to the veteran's service-connected 
shrapnel injury.  In short, there is no suggestion by the 
medical evidence that service-connected disability either 
caused or made worse the cervical spine stenosis.  Rather, 
opinion has been expressed that there is in fact no 
relationship.  Accordingly, an award of service connection on 
a secondary basis is not warranted.

As for whether cervical spine stenosis is directly traceable 
to the veteran's period of military service, there is no 
medical evidence suggesting such a link.  Indeed, the 
evidence does not show any cervical stenosis until many years 
after military service.  Even the veteran has indicated that 
he did not have problems with his neck until recent years.  
This is consistent with a conclusion that the problem with 
stenosis did not start in military service.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
secondary service connection for cervical spine stenosis.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. 
§ 3.102 (2005).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in February 2004.  He was 
informed of the elements to satisfy in order to establish 
service connection on a direct and secondary basis.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The RO sent a follow-up letter to the veteran in 
October 2004 and January 2005 and informed him of the status 
of his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  Private treatment 
reports from Dr. B. Sanford were not associated with the 
claims file.  However, the veteran testified that Dr. Sanford 
did not provide an opinion linking the veteran's cervical 
spine stenosis to his service-connected disability.  The 
veteran was afforded a VA examination.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his claim.  The Board is not aware of any outstanding 
evidence


ORDER

Entitlement to service connection for cervical spine stenosis 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


